Citation Nr: 0841977	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-03 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a skin rash of the 
left ankle, including as secondary to the service-connected 
left ankle injury with arthritis.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain, 
including as secondary to the service-connected left ankle 
injury with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
petition to reopen a final disallowed claim for service 
connection for a rash of the left ankle, but denied service 
connection on the merits.  The appeal also comes before the 
Board from a March 2004 rating decision that denied a 
petition to reopen a final disallowed claim for service 
connection for lumbosacral strain.  

In July 2007, the Board remanded the claims for additional 
procedural development, and they are now before the Board for 
adjudication. 


FINDING OF FACT

In October 2008, the veteran submitted correspondence in 
which he withdrew his appeals from the denial of service 
connection for a skin rash of the left ankle and from the 
denial of a petition to reopen a final disallowed claim for 
service connection for lumbosacral strain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal to 
reopen a final disallowed claim for service connection for a 
rash of the left ankle have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of the Substantive Appeal to 
reopen a final disallowed claim for service connection for 
lumbosacral strain have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204.

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative. The appellant or his representative may 
withdraw all or specified issues on appeal.  38 C.F.R. § 
20.204.

In correspondence in October 2008, the veteran withdrew his 
appeal of the denial of petitions to reopen final disallowed 
claims for service connection for a rash of the left ankle 
and for lumbosacral strain.  Therefore, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issues, and the 
appeals are dismissed.


ORDER

The appeal of a denial of a petition to reopen a final 
disallowed claim for service connection for a rash of the 
left ankle is dismissed.

The appeal of a denial of a petition to reopen a final 
disallowed claim for service connection for lumbosacral 
strain is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


